DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (USPUB 2018/0115157).

As to Claim 1, Chan discloses a power supply circuit comprising: a first transistor (Figure 1, Element S4); a second transistor coupled to the first transistor via a first node (S3); a third transistor coupled to the second transistor via a second node (S2); a fourth transistor coupled to the third transistor via a third node (S1); a capacitive element having a first terminal coupled to the first node and a second terminal coupled to the third node (Element 114); an inductive element having a first terminal coupled to the second node (Element 116); and a switch having a first terminal coupled to the first terminal of the inductive element, the switch having a second terminal coupled to a second terminal of the inductive element (Element 118).
As to Claim 2, Chan discloses the power supply circuit of claim 1, wherein: a drain of the second transistor is coupled to a source of the first transistor; a drain of the third transistor is coupled to a source of the second transistor; and a drain of the fourth transistor is coupled to a source of the third 
As to Claim 3, Chan discloses the power supply circuit of claim 1, wherein the power supply circuit is configured as a three-level buck converter when the switch is open (Paragraph 38).
As to Claim 4, Chan discloses the power supply circuit of claim 1, wherein the power supply circuit is configured as a divide-by-two charge pump when the switch is closed (Paragraph 35).
As to Claim 5, Chan discloses the power supply circuit of claim 1, further comprising logic coupled to the switch and configured to control operation of the switch automatically based on at least one of an input voltage or an operation mode, for the power supply circuit (Figure 1, Elements 122 to 120).
As to Claim 6, Chan discloses the power supply circuit of claim 1, wherein: the first transistor is coupled to an input voltage node for the power supply circuit; the fourth transistor is coupled to a reference potential node for the power supply circuit; and the second terminal of the inductive element is coupled to an output voltage node for the power supply circuit (Figure 1, Power bus).
As to Claim 8, Chan discloses t method of regulating power, comprising: operating a power supply circuit in a first operation mode, the first operation mode being a three-level buck converter mode and the power supply circuit comprising: an inductive element; and a switch coupled in parallel with the inductive element and being open in the first operation mode; and closing the switch to operate the power supply circuit in a second operation mode, the second operation mode being a divide-by-two charge pump mode (Figure 1, Elements 114, 122, 120, 116).
As to Claim 9, Chan discloses the method of claim 8, further comprising opening the switch to operate the power supply circuit in the first operation mode (Figure 1, Element 114).

As to Claim 11, Chan discloses the method of claim 8, wherein the power supply circuit further comprises: a first transistor (Figure 1, Element S4); a second transistor coupled to the first transistor via a first node (S3); a third transistor coupled to the second transistor via a second node (S2); a fourth transistor coupled to the third transistor via a third node (S1); a capacitive element having a first terminal coupled to the first node and a second terminal coupled to the third node (Element 114), wherein: the inductive element has a first terminal coupled to the second node (Element 116); the switch has a first terminal coupled to the first terminal of the inductive element; and the switch has a second terminal coupled to a second terminal of the inductive element (Element 118).
As to Claim 12, Chan discloses the method of claim 11, wherein: the first transistor is coupled to an input voltage node for the power supply circuit; the fourth transistor is coupled to a reference potential node for the power supply circuit; and the second terminal of the inductive element is coupled to an output voltage node for the power supply circuit (Figure 1, Power Bus).
As to Claim 13, Chan discloses the method of claim 11, wherein operating the power supply circuit in at least one of the first operation mode or the second operation mode comprises: in a first phase, activating the first transistor and the third transistor and deactivating the second transistor and the fourth transistor; in a second phase, activating the third transistor and the fourth transistor and deactivating the first transistor and the second transistor; in a third phase, activating the second transistor and the fourth transistor and deactivating the first transistor and the third transistor; and in a 
As to Claim 14, Chan discloses the method of claim 13, wherein the second phase follows the first phase, the third phase follows the second phase, the fourth phase follows the third phase, and the first phase follows the fourth phase during the operating (Elements S1-S4, and 122).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Shin et al. (USPUB 2018/0026467).

As to Claim 7, Chan discloses t battery charging circuit and power supply circuit of claim 1: Chan does not expressly disclose a master charging circuit; and at least one slave charging circuit having an output coupled in parallel with an output of the master charging circuit, at least one of the master charging circuit or the slave charging circuit.  Shin discloses a master charging circuit; and at least one slave charging circuit having an output coupled in parallel with an output of the master charging circuit, at least one of the master charging circuit or the slave charging circuit (Figure 2, Paragraphs 31-32).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT GRANT/Primary Examiner, Art Unit 2859